Case: 10-40193 Document: 00511425710 Page: 1 Date Filed: 03/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 28, 2011
                                     No. 10-40193
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CURTIS HARDY,

                                                   Plaintiff - Appellant

v.

DOUGLAS BYRD, Individually and in his Official Capacity as a Correctional
Officer,

                                                   Defendant - Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:07-CV-615


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Curtis Hardy, federal prisoner # 01102-043, appeals the summary
judgment dismissing his civil rights claim. He contends that defendant Douglas
Byrd displayed deliberate indifference to his diabetes by failing to promptly
escort Hardy to his housing unit so he could rest. According to Hardy, because
of the delay, he collapsed on the way to the unit and was given emergency
treatment for high blood sugar, high blood pressure, and weakness in his legs.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40193 Document: 00511425710 Page: 2 Date Filed: 03/28/2011

                                 No. 10-40193

      We review the grant of summary judgment de novo, and we affirm “if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Cuadra
v. Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir. 2010).
      Summary judgment was proper because, even when all of Hardy’s
allegations and summary judgment evidence were accepted as true, he still
failed to show a disputed issue of material fact as to whether the delay in
treatment amounted to deliberate indifference to a serious medical need. See
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Hardy’s summary
judgment evidence did not show that Byrd was aware of a serious need for
medical attention and ignored that need, or that any delay in medical treatment
rose to the level of deliberate indifference or resulted in substantial harm. See
Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006).
      Hardy also contends that the district court abused its discretion by
denying his motions for discovery.      The district court rendered discovery
unnecessary by accepting Hardy’s version of the events. The district court did
not abuse its discretion by denying discovery.
      The judgment of the district court is AFFIRMED.




                                       2